This Cause coming on this Day to be heard on Bill and Answer, Mr. John Rutledge Solicitor for the Complainant having opened the Scope of the Bill and Mr. Parsons Solicitor for the Defendants having also opened the Scope and purport of the Answers The Court on hearing Counsel on both Sides did order and Decree and it is ordered and decreed that, the said Esther Howarth, Sarah Croft and William Harvey in Bill mentioned and all persons claming title under and by virtue of the Last Will and Testament of the said Childermas Harvey shall be and they are hereby debarred and excluded of and from all Right Claim and Interest of one Hundred and forty two  Acres of Land conveyed by the said John to the said Childermas Harvey as aforesaid and they are hereby restrained from any Suit or Action for the Recovery thereof, and the said Land is hereby declared to be vested absolutely in the said John Harvey in fee simple. Also it is decreed that the Costs of this Suit be paid by the Complainant, A Day nevertheless is given to the Defendant Esther Howorth to shew Cause if any she can against this Decree within Six Months after her attaining her Age of twenty one Years.